Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated April 21, 2022, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 12 of U.S. Patent No. 11342015 [‘015]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘015
1. A memory device, comprising: a magnetic tunnel junction (MTJ); a spin orbit torque (SOT) layer, in contact with a terminal of the MTJ; a bit line and a write word line, configured to control a first current path across the SOT layer, wherein the bit line is unselectively connected to the SOT layer, and the write word line is selectively connected to the SOT layer through a two-terminal selector; and a read word line, unselectively connected to another terminal of the MTJ.

1. A memory device, comprising: a spin-orbit torque (SOT) layer; a magnetic tunnel junction (MTJ), standing on the SOT layer; a read word line, electrically connected to the MTJ; a selector; and a write word line, connected to the SOT layer through the selector, wherein the write word line is electrically connected to the SOT layer when the selector is turned on, and the write word line is electrically isolated from the SOT layer when the selector is in an off state, wherein the selector is a two-terminal selector, with one terminal connected to the SOT layer and the other terminal connected to the write word line.
2. The memory device according to claim 1, wherein a second current path passing through the MTJ is controlled by the read word line and the bit line.
12. The memory device according to claim 10, wherein the bit line, the MTJ and the read word line are connected to a first surface of the SOT layer from above the SOT layer, and the selector and the write word line are connected to a second surface of the SOT layer from below the SOT layer.
3. The memory device according to claim 2, wherein the two-terminal selector is configured to be remained in an off state when the second current path is established.
See claim 1.
4. The memory device according to claim 1, wherein the two-terminal selector is configured to be turned on for establishing the first current path.
6. The memory device according to claim 1, wherein a conductive via is electrically connected between the write word line and a first terminal of the selector, and a second terminal of the selector is electrically connected to the SOT layer without a conductive via in between.
5. The memory device according to claim 1, wherein the memory device is embedded in an interconnection structure formed over logic devices.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.3D 1647 (1987)
6. The memory device according to claim 1, wherein the SOT layer is formed as a conductive patch.
See claim 1.
7. The memory device according to claim 1, wherein the MTJ is formed as a pillar structure standing on the SOT layer.
Claim 1 has MTJ stacked on top of SOT.
8. The memory device according to claim 1, wherein the write words line and the read word line extend along a first direction, and the bit line extends along a second direction.
It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘015, in that patent '015 recites a memory comprising SOT and MTJ with write word line being isolated from SOT when in an off state.  However, the application indicated that the write word line is able to be selectively connected to SOT.  Therefore, it is reasonable to interpret that both are reciting the same process.  As can be seen, coverage has already been given.
For similar reasons, claims 2-8 are rejected over claims 1, 6, and 12 of patent ‘015.

	

Allowable   Subject   Matter

 	Claims 9-20 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 9, programming the MTJ, comprising setting a first voltage difference between the write word line and the bit line, to switch on the two-terminal selector and establish an in-plane current across the SOT layer; and reading a resistance state of the MTJ, comprising setting a second voltage difference between the read word line and the bit line to establish a read current path passing through the MTJ and the SOT layer.
-with respect to claim 15, programming a selected one of the magnetoresistive storage units, comprising applying programming voltage to one of the write word lines connected to the selected magnetoresistive storage unit, and applying a reference voltage to one of the bit lines connected to the selected magnetoresistive storage unit, so as to turn on the two-terminal selector connected to the selected magnetoresistive storage unit and to establish a write current path in the selected magnetoresistive storage unit.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 11, 2022